Decision of the Appeal Board reversed, on the law, and matter remitted for decision upon the merits, without costs. (Unemployment Insurance Law [Labor Law], § 513.) The court notes from the brief of the appellant, Industrial Commissioner, that there is little concern as to the collection of the penalty from the receiver as an individual but that a precedent is sought. It is suggested that if the penalty is to be sought that application be made for opening the accounts of the receiver. All concur.